NOTICE OF ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending and subject to examination on the merits.

Priority
The instant application is a 371 of PCT/BI2018/056586 filed 29 August 2018 which claims benefit of foreign priority document IN 201741031140 filed 01 September 2017 is acknowledged.  Said document has been received.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Blackman for attorney Joshua Goldberg on 09 April 2021.
The application has been amended as follows: 
In the claims: 
7.    (Currently amended) A process for producing a recombinant host cell capable of expressing a polypeptide as claimed in 6 comprising the steps of:
(a)   synthesizing a modified nucleic acid comprising the nucleotide sequence of SEQ ID NO: 1;
(b)   constructing a recombinant pBR322 vector harbouring the nucleic acid of SEQ ID NO: 1, wherein the nucleic acid is operably linked to a Pgrac promoter; and
(c)    transforming a Bacillus subtilis WB800N host cell with the recombinant pBR322 vector to obtain a recombinant host cell.

8.    (Currently amended) A process for production of recombinant CRM197 protein, said process comprising the steps of:
(a)   culturing recombinant host cell as claimed in claim 5 in a suitable culture medium, wherein the step of culturing host cells comprises the steps of:
(i)    adding continuously a carbon source, wherein the feed rate of the carbon source is between 2.25 to 7.5 g/L/hr;
(ii)    adding continuously IPTG to the culture for 6 to 9 hrs to achieve OD600 of 70 to 110; and
(iii)    harvesting the recombinant protein from the culture after about 6 to about 9 hrs after commencement of inducer addition[[.]];
(b)   isolating the recombinant CRM197 protein from the cell culture; and
(c)    purifying the recombinant CRM197 protein.

9.    (Currently amended) The process for production of CRM197 protein as claimed in claim 8, wherein the step of isolating recombinant CRM197 protein comprises the steps of:
(a)   precipitating the CRM197 protein by addition of 10% to 14% polyethylene glycol (PEG) at pH of 5.0-8.5;
(b)   loading the precipitated CRM197 onto an anion exchange resin charged with divalent cations in a loading buffer having pH in the range of 5.5 to 7.5; and
(c)    eluting the anion exchange resin with an eluent to obtain purified CRM197 protein.
197 protein as claimed in claim 9, wherein the anion exchange resin material is selected from [[a]]the group consisting of diethylaminoethane, dimethylaminoethane, trimethylaminoethyl, polyethyleneimine, quaternary aminoalkyl, quaternary aminoethane and quaternary ammonium.

12.    (Currently amended) The process for production of CRM197 protein as claimed in claim 8, wherein the method for purifying recombinant CRM197 protein comprises the steps of:
(a)   contacting a sample comprising the CRM197 protein with a hydrophobic interaction chromatography medium in the presence of a load buffer such that a portion of the protein of interest binds to the hydrophobic interaction chromatography medium and a substantial portion of the at least one impurity binds to HIC media;
(b)   collecting a flow through fraction comprising the protein of interest unbound to the HIC media;
(c)    washing the hydrophobic interaction chromatography medium with a wash buffer such that a substantial portion of CRM197 bound to the HIC media is released from the media; and
(d)    collecting a wash fraction comprising CRM197 protein released from the hydrophobic interaction chromatography medium.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a nucleic acid encoding a Corynebacterium diphtheria CRM197 protein fused to an Bacillus amyloliquefaciens alpha-amylase signal peptide, vectors, host cells, modified polypeptides and process for producing said protein.  WO 2015/134402 (cited herein) describes the production of CRM197, a very sought after adjuvant protein (See paragraphs 0006-007) in E. coli which produces/excretes about 10-12 g/L of soluble protein (See Example 1).  With this being the state of the art, it would then not motivate one skilled in the art to utilize a Bacillus production system, similar to Zhou et al. (1999 Bacillus as a host system for CRM197 production, teach producing CRM197 mutants in B. subtilis utilizing B. subtilis signal sequences, which produces/excretes said CRM197 at yield of 2.1–7.1 mg/L, which is about a 1400 to about 4800 fold decrease in yield.  Thus, it would not motivate one skilled in the art to start substituting various different Bacillus promoters or signal sequences either.  As such, the claims are deemed novel and non-obvious and claims 1-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        09 April 2021